Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Align 

DETAILED ACTION
Response to Amendment
In the amendment dated 05/13/2022, the following occurred: Claims 1, 8, 9 and 12 have been amended. Claim 7 was canceled. 
In the amendment dated 01/26/2022, the following occurred: Claims 1, 10 and 12 have been amended. Claim 17 is new.
In the amendment dated 09/08/2021, the following occurred: Claims 1-12 have been amended. Claims 13-16 are new.
Claims 1-6 and 8-17 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for processing and displaying patient medical information. 
Regarding claims 1 and 12, the limitation of (claim 1 being representative) retrieve health record information in accordance with one or more retrieval conditions designated based on at least a part of subject patient information of a patient of interest for medical treatment, the subject patient information including first time-series treatment information on the patient of interest, the health record information including second time-series treatment information which is comparable to the first time-series treatment information of the patient of interest; compare the first time-series treatment information to the second time-series treatment information and detect one or more differences between the first time-series treatment information and the second time-series treatment information, said one or more differences being equal to or greater than a first threshold; and generate display screen information to display a first graph of the subject patient information including the first time-series treatment information aligned with a second graph of the health record information including the second time-series treatment information on a display, by (a) aligning time scales of (a1) the first time-series treatment information on the first graph and (a2) the second time-series treatment information on the second graph and (b) highlighting the detected one or more differences in the display screen information and regarding claim 12- including the limitation highlighting at least the greatest difference among the detected one or more differences, and a display configured to display, based on the display screen information, the subject patient information, including the first time- series treatment information and the health record information including the second time-series treatment information, in which (a) the time scales of (a1) the first time-series treatment information on the first graph and (a2) the second time- series treatment information on the second graph are aligned and (b) at least the greatest difference among the detected one or more differences is highlighted as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claims 1 and 12 are purely directed to an abstract idea. That is other than reciting (claim 1) display apparatus comprising processing circuity and an electronic health record system and (claim 12) display apparatus comprising processing circuity and electronic health record system, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the display apparatus comprising processing circuity and electronic health record system, the claims encompass a method for processing and displaying patient medical information in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 12 recite the additional elements of a display apparatus comprising processing circuity. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e., a generic computer for processing and displaying information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 1 and 12 further recite the additional element of an electronic health record system. This additional element is recited at a high level of generality (i.e. a general means to output data) and amounts to a location to which data is transmitted, which is a form of extra solution activity. Extra solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a display apparatus comprising processing circuity to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of an electronic health record system was considered extra-solution activity. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-6, 8-11 and 13-17 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines the subject patient information. Dependent claim 3 further defines detecting improper information. Dependent claims 4 and 5 further define lowering threshold. Dependent claim 6 further defines the health record information and a retrieval process. Dependent claims 8 and 9 further define the alignment. Dependent claims 10, 13 and 17 further define the subject and health record information and displaying test results and treatment record. Dependent claims 11 and 14 further define displaying information. Dependent claims 15 and 16 further define detecting differences. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (US 2007/0244724), in view of Bess (US 2014/0244300) and in further view of Lake (US 2016/0246943).

REGARDING CLAIM 1
	Pendergast discloses a medical information display apparatus comprising processing circuity configured to: retrieve health record information from one or more electronic health record system in accordance with one or more retrieval conditions designated based on at least a part of 5subject patient information of a patient of interest for medical treatment, the subject patient information including first time-series treatment information on the patient of interest, the health record information including second time-series treatment information which is comparable to the first time-series treatment information of the patient of interest ([abstract] teaches a method for interpreting medical record data and monitoring parameters received from a patient (interpreted by examiner as subject patient information of a patient of interest for medical treatment) in order to assess the possible outcomes and treatment history for the patient based upon prior patients having similar monitoring parameters and medical record data (interpreted by examiner as retrieve health record information based on subject patient information of a patient of interest for medical treatment) [0002] teaches information received during treatment of prior patient [0004] teaches to access the historic database (interpreted by examiner as the one or more electronic health record system in accordance with one or more retrieval conditions) such that the monitoring parameters and medical record data received from the patient (interpreted by examiner as a patient of interest for medical treatment) can be compared to historic patient records (interpreted by examiner as retrieve health record information), such that treatment methods. [0007] teaches the historic database identifies one or a plurality of historic patient records that include similar monitoring parameters and medical record data to the patient being monitored, the historic database returns information relating to the outcome and treatment of the historic patient or patients (interpreted by examiner as the treatment information). [0001] teaches real-time monitoring data (interpreted by examiner as time-series information) and [0002] teaches patient records are stored electronically, this information is typically stored in a database that is accessed each time the patient is treated either in the healthcare facility or at another facility in communication with the healthcare facility (interpreted by examiner as the subject patient information including first time-series treatment information on the patient of interest, the health record information including second time-series treatment information which is comparable to the first time-series treatment information of the patient of interest). Examiner would like to note that an treatment information requires time information and is necessarily time-series) compare the first time-series information with the second time-series information ([0004] teaches monitoring parameters and medical record data received from the patient (interpreted by examiner as the first time-series information) can be compared to historic patient records (interpreted by examiner as second time-series information) [0001] teaches real-time monitoring data and [0002] teaches that information is typically stored in a database that is accessed each time the patient is treated (which is interpreted by examiner as information being time-series information)); generate display screen to display the subject patient information including the first time-series treatment information and the health record information including the second time-series treatment information on a display ([0015] teaches displaying relevant patient information (interpreted by examiner as display screen to display the subject patient information including the first time-series treatment information) and [0025] teaches display 28 for displaying historic patient records (interpreted by examiner as display screen to display the health record information including the second time-series treatment information)); 

Pendergast does not explicitly disclose, however Bess discloses:
Detect one or more differences between the first time-series treatment information and the second time-series treatment information, said one or more differences being equal to or greater than a first threshold; highlighting the detected one or more differences in the display screen information (Bess at [0013] teaches healthcare record is configured with a plurality of different fields. [0163] teaches a comparison feature which can highlight differences between each duplicate records (interpreted by examiner as the first time-series treatment information of Pendergast) and the master record (interpreted by examiner as the second time-series treatment information of Pendergast). In one embodiment, differences can be graphically highlighted (interpreted by examiner as highlighting the detected one or more differences in the display screen information) using different colors, different fonts, color patterns, to draw a user's attention to the differences between the records in the comparison. [0092] teaches records with a score above a first threshold value can be categorized as a strong match (interpreted by examiner as the detected one or more differences being equal to or greater than a first threshold) [0134] teaches depending on where the score falls within the ranges, the record can be classified as a likely duplicate record or not. The system can be configured to allow a user to vary these threshold values.).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the case based outcome prediction and the comparison of information of Pendergast to incorporate detecting and highlighting differences in information as taught by Bess, with the motivation of enabling faster, more complete and more flexible duplicate detection as compared to traditional master patient database management techniques (Bess at [0011]).

Pendergast and Bess do not explicitly disclose, however Lake discloses:
generate display screen to display a first graph of the subject patient information aligned with a second graph of the health record information by (a) aligning time scales of (a1) the first time-series treatment information on the first graph and (a2) the second time-series treatment information on the second graph (Lake at Fig. 6 and [0245] teach diagrams that present in a single view multiple reports, including patient reported outcomes (PRO) (interpreted by examiner as a first graph of the subject patient information including the first time-series treatment information of Pendergast) and adherence information (interpreted by examiner as a second graph of the health record information including the second time-series treatment information of Pendergast) along a common time scale, as illustrated in FIG. 6. [0024] teaches time scale representation of treatment regimen and outcome report and displaying to a user interface. [0045] teaches the composite adherence report (interpreted by examiner as the first time-series treatment information of Pendergast) is displayed on a first time scale and the patient outcome report (interpreted by examiner as the second time-series treatment information of Pendergast) is displayed on a second time scale, wherein the first and second time scale are aligned and displayed simultaneously (interpreted by examiner as generate display screen to display a first graph of the subject patient information aligned with a second graph of the health record information by (a) aligning time scales of (a1) the first time-series treatment information on the first graph and (a2) the second time-series treatment information on the second graph))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Pendergast and Bess to incorporate generating display screen with two graphs aligned as taught by Lake, with the motivation of improving reliability and efficacy of patient care (Lake at [0015]).

REGARDING CLAIM 3
Pendergast, Bess and Lake disclose the limitation of claim 1.
Pendergast and Lake do not explicitly disclose, however Bess further discloses:
The apparatus according to claim 1, wherein the processing circuitry is further configured to: detect improper information having a value deviated by a second threshold or more in the subject patient information and the health record information: and generate the display screen information by highlighting the detected improper information (Bess at [0092] teaches records with a scores below the second threshold value can be a weak match (interpreted by examiner as improper information and since the indication of a week match is interpreted by the examiner as the detected improper information) [0164] teaches record includes the first name, "William," records 312 and 314 also include this first name. However, record 316 includes the name "Will" 362 instead of "William" and this difference is highlighted (interpreted by examiner as highlighting the detected improper information)).

REGARDING CLAIM 6
Pendergast, Bess and Lake disclose the limitation of claim 1.
Bess and Lake do not explicitly disclose, however Pendergast further discloses:
The apparatus according to claim 1, wherein the health record information includes time- series treatment information on a previous treatment on the patient of interest, and the processing circuitry is configured to retrieve the healthcare record in accordance with the one or more retrieval conditions which include a range of treatment information related to at least in part of the subject patient information (Pendergast at [0002] teaches patient records are stored electronically, this information is typically stored in a database that is accessed each time the patient is treated either in the healthcare facility or at another facility in communication with the healthcare facility [0005] teaches providing real-time support in interpreting medical record data and monitoring parameters received from a patient in order to assess the possible outcomes and treatment history for the patient based upon prior patients having similar monitoring parameters and medical record data. [0007] teaches the historic database identifies one or a plurality of historic patient records that include similar monitoring parameters and medical record data to the patient being monitored, the historic database returns information relating to the outcome and treatment of the historic patient or patients. The information received from the historic reference database may include diagnosis information as well as treatment schedules followed for similar patients (interpreted by examiner as wherein the health record information includes time- series treatment information on a previous treatment on the patient of interest, and the processing circuitry is configured to retrieve the healthcare record in accordance with the one or more retrieval conditions which include a range of treatment information related to at least in part of the subject patient information)).

REGARDING CLAIM 8
Pendergast, Bess and Lake disclose the limitation of claim 1.
Pendergast and Bess do not explicitly disclose, however Lake further discloses:
The apparatus according to claim 1, wherein the first time-series treatment information and the second time-series treatment information of the health record information include event information that represent events in a clinical pathway; and the processing circuitry is configured to perform the alignment such that the time scales for the first time-series treatment information and the second time-series treatment information are aligned with reference to one of the events that occur immediately before a point in time of creation of a designated piece of first time-series treatment information (Lake at [0071] teaches data (interpreted by examiner as the first time-series treatment information and the second time-series treatment information of the health record information) comprising data (interpreted by examiner as the event information) collected from a clinically validated questionnaire (interpreted by examiner as the clinical pathway representing events). [0045] teaches the composite adherence report (interpreted by examiner as the first time-series treatment information of Pendergast) is displayed on a first time scale and the patient outcome report (interpreted by examiner as the second time-series treatment information of Pendergast) is displayed on a second time scale, wherein the first and second time scale are aligned and displayed simultaneously and [0044] teaches the first and second graphical representations having a common time scale such that an operator can compare the adherence to the treatment regimen and the physiological state of the patient. See also fig. 6 for information on events (interpreted by examiner as alignment such that the time scales for the first time-series treatment information and the second time-series treatment information are aligned with reference to one of the events that occur immediately before a point in time of creation of a designated piece of first time-series treatment information of Pendergast)).

REGARDING CLAIM 9
Claim 9 is analogous to Claim 8 thus Claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.
Lake further discloses alignment time scales such that same events are aligned with one another (Lake at [0045] teaches the composite adherence report (interpreted by examiner as the first time-series treatment information of Pendergast) is displayed on a first time scale and the patient outcome report (interpreted by examiner as the second time-series treatment information of Pendergast) is displayed on a second time scale, wherein the first and second time scale are aligned and displayed simultaneously. See Fig. 6 for reference to each event (interpreted by examiner as alignment time scales such that same events are aligned with one another)).

REGARDING CLAIM 10
Pendergast, Bess and Lake disclose the limitation of claim 1.
Bess and Lake do not explicitly disclose, however Pendergast further discloses:
The apparatus according to claim 1, wherein the first time-series treatment information of the subject patient information includes a test result and a treatment record of the patient of interest, the second time-series treatment information of the health record information includes a test 15result and a treatment record acquired in a previous case of the same patient of interest (Pendergast at [0016] teaches medical records to include test results and diagnosis, drugs taken or given, medical or surgical procedures completed (all interpreted as treatment record) [0015] teaches displaying relevant patient information (interpreted by examiner as the first time-series treatment information of the subject patient information includes a test result and a treatment record of the patient of interest, the second time-series treatment information of the health record information includes a test result and a treatment record acquired in a previous case of the same patient of interest)).

Pendergast and Bess do not explicitly disclose, however Lake further discloses:
and the processing circuitry is configured to generate the display screen information such as the region for displaying the test result and treatment record of the first time-series treatment information and the test result and treatment record of the second time-series treatment information are arranged in parallel along timelines (Lake at [0024] teaches time scale representation of treatment regimen and outcome report and displaying to a user interface. [0045] teaches the composite adherence report is displayed on a first time scale and the patient outcome report is displayed on a second time scale, wherein the first and second time scale are aligned and displayed simultaneously (interpreted by examiner as generate the display screen information such as the region for displaying the test result and treatment record of the first time-series treatment information and the test result and treatment record of the second time-series treatment information are arranged in parallel along timelines))

REGARDING CLAIM 11
Pendergast, Bess and Lake disclose the limitation of claim 3.
Pendergast and Lake do not explicitly disclose, however Bess further discloses:
The apparatus according to claim 3, wherein the processing circuity is configured to generate the display screen information by highlighting the detected one or more differences and the detected improper information in such a manner that the detected one or more differences and the detected improper information are distinguishable from another portion of the first time-series treatment information and the health record information (Bess at [0164] teaches the master record includes the first name, "William," records 312 and 314 also include this first name. However, record 316 includes the name "Will" 362 instead of "William" and this difference is highlighted (this example is interpreted by examiner as highlighting improper information). [0163] teaches a comparison feature which can highlight differences between each duplicate and the master record (interpreted by examiner as highlighting the detected one or more differences). In one embodiment, differences can be graphically highlighted using different colors, different fonts, color patterns, to draw a user's attention to the differences between the records in the comparison (interpreted by examiner as highlighting in such a manner that the detected one or more differences and the detected improper information are distinguishable from another portion of the first time-series treatment information and the health record information)).

REGARDING CLAIM 12
Claim 12 is analogous to Claim 1 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
highlighting at least the greatest difference among the detected one or more differences (Bess at [0163] teaches a comparison feature which can highlight differences between each duplicate records (interpreted by examiner as the first time-series treatment information of Pendergast) and the master record (interpreted by examiner as the second time-series treatment information of Pendergast). In one embodiment, differences can be graphically highlighted using different colors, different fonts, color patterns, to draw a user's attention to the differences between the records in the comparison), and a display configured to display, based on the display screen information, the subject patient information, including the first time- series treatment information and the health record information including the second time-series treatment information, in which at least the greatest difference among the detected one or more differences is highlighted (Pendergast at [0016] electronic medical records and an electronic database that stores medical records for the patient (interpreted as the health record information including the second time-series treatment information). [0015] teaches a display 28 for displaying relevant patient information (interpreted by examiner as the subject patient information, including the first time- series treatment information and the highlighted difference information of Bess) and [0017] teaches the physician views the monitoring data on the display 28 for the patient as well as accesses the real-time medical record for the patient on the monitoring device)

REGARDING CLAIM 13
Claim 13 is analogous to Claim 10 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIM 14
Pendergast, Bess and Lake disclose the limitation of claim 1.
Pendergast and Bess do not explicitly disclose, however Lake further discloses:
The apparatus according to claim 1, further comprising a display configured to display, based on the display screen information, the subject patient information including the first time-series treatment information and the health record information including the second time-series treatment information in which the detected one or more differences are highlighted (Lake at [0024] teaches time scale representation of treatment regimen and outcome report and displaying to a user interface (interpreted by examiner as means to display two different type of information/reports/documentation of Bess on a display))

REGARDING CLAIM 17
Claim 17 is analogous to Claim 10 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.
the second time-series treatment information of the health record information includes a test result and a treatment record acquired in a previous case of another patient other than the patient of interest (Pendergast at [0005] teaches prior patient and assessing patients based on prior patients having similar monitoring parameters and medical record data (prior patient are interpreted by examiner as previous case of another patient other than the patient of interest))

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (US 2007/0244724), in view of Bess (US 2014/0244300), in view of Lake (US 2016/0246943) and in further view of Erlander (US 2003/0198972).

REGARDING CLAIM 2
Pendergast, Bess and Lake disclose the limitation of claim 1.
Bess and Lake do not explicitly disclose, however Pendergast further discloses:
The apparatus according to claim 1, wherein the subject patient information of the patient of interest includes information on an injury or disease concerning the patient of interest (Pendergast at [0016] teaches Typically, the real-time medical record for the patient (interpreted as the subject patient information of the patient of interest) includes, but is not limited to disease states, prior diagnoses, medical and surgical procedures completed, laboratory and imaging results, as well as other diagnostic test results (interpreted by examiner as includes information on a disease concerning the patient of interest)

Pendergast and Lake do not explicitly disclose, however Bess discloses:
and the processing circuitry is further configured to detect one or more differences (Bess at [0013] teaches healthcare record is configured with a plurality of different fields. [0166] teaches highlighting to indicate the differences between records (interpreted by examiner as detect one or more differences)) and generate the display screen information by further highlighting the specific difference such that the specific difference is distinguished from the other detected differences (Bess at [0163] teaches the differences can be graphically highlighted (interpreted by examiner as generate the display screen information by further highlighting the specific difference of Pendergast and Erlander) using different colors, different fonts, color patterns, to draw a user's attention to the differences between the records in the comparison (interpreted by examiner as highlighting the specific difference, of Pendergast, such that the specific difference is distinguished from the other detected differences))

Pendergast, Bess and Lake do not explicitly disclose, however Erlander further discloses:
 select a specific difference which is related to an injury or disease of the patient of interest (Erlander at [0011] teaches identifying the difference between cancerous and non-cancerous cells (interpreted by examiner as select a specific difference related to a disease of the patient of interest))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Pendergast, Bess and Lake to incorporate selecting a specific differences related to a disease as taught by Erlander, with the motivation of providing a reliable set of molecular criteria for identification of cells as being in one or more particular stages and/or grades of breast cancer (Erlander at [abstract]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (US 2007/0244724), in view of Bess (US 2014/0244300), in view of Lake (US 2016/0246943) and in further view of Cao (US 2018/0028086).

REGARDING CLAIM 4
Pendergast, Bess and Lake disclose the limitation of claims 1 and 3.
Pendergast, Bess and Lake do not explicitly disclose, however Cao further discloses:
The apparatus according to claim 3, wherein the processing circuitry is further configured to lowers the second threshold for detecting the improper information in a first period including a point of time of occurrence of at least the detected one or more difference between the first time-series treatment information and the second time-series treatment information (Cao at [0094] teaches that if the AF score meets or crosses an AF score threshold (interpreted by examiner as a triggering event which is the improper information of Bess), the time period over which the RRIs were collected (interpreted by examiner as point of time of occurrence of at least the detected one or more difference between the first time-series treatment information and the second time-series treatment information of Pendergast), and thus the cardiac signal occurring within the time period, is classified as an AF time period. The AF score threshold may be adjusted after classifying at least one time period (interpreted by examiner as first period) of the cardiac signal as being AF and the adjusted AF score threshold is less than the initial AF score threshold (interpreted by examiner as lowers a threshold for detecting the improper information of Bess) [0149] teaches adjusts by decreasing the AF score threshold to a second lower threshold after classifying a first time period).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Pendergast, Bess and Lake to incorporate threshold for detecting the improper information as taught by Cao, with the motivation of automatically adjusting a threshold number of time periods that are classified as atrial tachyarrhythmia which are required in order to detect the atrial tachyarrhythmia. (Cao at [0006]).

REGARDING CLAIM 15
Claim 15 is analogous to Claim 4 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pendergast (US 2007/0244724), in view of Bess (US 2014/0244300), in view of Lake (US 2016/0246943), in view of Erlander (US 2003/0198972) and in further view of Cao (US 2018/0028086).

REGARDING CLAIM 5
Pendergast, Bess and Lake disclose the limitation of claim 1.
Pendergast, Bess, Lake and Erlander disclose the limitation of claim 1.
Pendergast, Bess, Lake and Erlander do not explicitly disclose, however Cao further discloses:
The apparatus according to claim 2, wherein the processing circuitry is further configured to lower the first threshold in a first period including a point of time of occurrence of at least the detected one or more difference between the first time-series treatment information and the second time-series treatment information; and newly detect one or more differences between the first time-series treatment information and the second time-series treatment information which are equal to or greater than the lowered threshold to be highlighted in the display screen (Cao at [0007] teaches detecting an atrial tachyarrhythmia, AF, episode of the medical device in response to a time duration of the cardiac electrical signal classified as an atrial tachyarrhythmia being greater than or equal to a first detection threshold (interpreted by examiner as one or more differences between the first time-series treatment information and the second time-series treatment information of Pendergast which are equal to or greater than the lowered threshold), determining if detection threshold adjustment criteria are met and adjusting the first detection threshold to a second detection threshold different than the first detection threshold in response to the detection threshold adjustment criteria being met. [0094] teaches if the AF score meets or crosses an AF score threshold (interpreted by examiner as a triggering event which is the difference information of Bess), the time period over which the RRIs were collected (interpreted by examiner as point of time of occurrence of at least the detected one or more difference between the first time-series treatment information and the second time-series treatment information of Pendergast), and thus the cardiac signal occurring within the time period, is classified as an AF time period. The AF score threshold may be adjusted after classifying at least one time period (interpreted by examiner as first period) of the cardiac signal as being AF and the adjusted AF score threshold is less than the initial AF score threshold and [0163] teaches the differences can be graphically highlighted (interpreted by examiner as newly detect one or more differences between the first time-series treatment information and the second time-series treatment information which are equal to or greater than the lowered threshold to be highlighted in the display screen)) 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Pendergast, Bess, Lake and Erlander to incorporate threshold for detecting the improper information as taught by Cao, with the motivation of automatically adjusting a threshold number of time periods that are classified as atrial tachyarrhythmia which are required in order to detect the atrial tachyarrhythmia. (Cao at [0006]).

REGARDING CLAIM 16
Claim 16 is analogous to Claim 5 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.


Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-6 and 8-17, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant rehashes arguments not found persuasive in the arguments dated 02/14/2022. Applicant argues: 
Applicant respectfully submits that that the subject matters of claims 1 and 12 at least are "Integrated into a Practical Application" under step 2A of the PTO procedures on assessing patent eligible subject matter. Each of the function of the processing circuitry contain specific actions to be performed to achieve their overall functions, and the Office Action has not shown how any of the specifically claimed elements risks preempting any alleged abstract ideas generally.
Regarding 1, The Examiner respectfully disagrees.  Claims 1 and 12 recite the steps of retrieving, comparing, highlighting and displaying information. The display apparatus comprising processing circuity and the electronic health record system are analyzed as additional elements and they do not provide for practical application or significantly more. Further, the claim would preempt the identified abstract idea by definition.

Moreover, the claims are patentable based on the same rationale as used by the Federal Circuit in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356 (Fed. Cir. 2018). In that case, the Court held: These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices. 
Regarding 2, the Examiner respectfully disagrees. The Applicant invention is unlike that of the above stated cases as the above stated cases provided a specific improvement over prior systems, resulting in an improved user interface for electronic devices. The Applicants invention uses conventional user interface methods to display information and does not provide improvements over prior art and does not provide a practical application The display apparatus comprising processing circuity and the electronic health record system are analyzed as additional elements and they do not provide for practical application or significantly more. Further, the claim would preempt the identified abstract idea by definition.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-6 and 8-17, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The Office Action acknowledges that the '724 publication and the '300 publication do not teach the previously claimed alignment of the first and second time-series information. Instead, the Office Action alleges that the '943 publication teaches that claim element. However, as amended, the claim recites "aligning time scales of (al) the first time-series treatment information on the first graph and (a2) the second time-series treatment information on the second graph." Such a combination of claim elements has not been shown to be taught by the '943 publication. Moreover, the Office Action is proposing a modification in the '943 publication for which no motivation has been provided. The '943 publication utilizes an adherence report and an outcome report for a same patient, not first time-series treatment information on the patient of interest, second time-series treatment information which is comparable to the first time-series treatment information of the patient of interest, and further not in the form of graphs with aligned time scales. Thus, even if combined, the combination of references would not teach all of the claim elements. Accordingly, claim 1 and its dependent claims are not rendered obvious by the applied combination of references.
Regarding 3, the Examiner respectfully disagrees. Pendergast is relied upon to teach displaying the subject patient information including the first time-series treatment information and the health record information including the second time-series treatment information on a display (see Pendergast at [0015] and [0025]). Moreover, the Examiner relies on Lake to teach aligning time scales with a motivation to combine the methods of Pendergast and Bess to incorporate generating display screen with two graphs aligned as taught by Lake, with the motivation of improving reliability and efficacy of patient care. Lake at fig. 6 and [0245] teaches displaying multiple reports (interpreted by examiner as the first and second time-series information) along a common time scale. Lake at [0045] teaches the composite adherence report (interpreted by examiner as the first time-series treatment information of Pendergast) is displayed on a first time scale and the patient outcome report (interpreted by examiner as the second time-series treatment information of Pendergast) is displayed on a second time scale, wherein the first and second time scale are aligned and displayed simultaneously (interpreted by examiner as aligning time scales). Given the broadest reasonable interpretation, the cited references teach the claimed features. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626